UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1705


MOBOLAJI OLUFUNMILAYO AOKO,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   March 20, 2013                    Decided:   April 11, 2013


Before DAVIS and THACKER, Circuit Judges, and Mark S. DAVIS,
United States District Judge for the Eastern District of
Virginia, sitting by designation.


Petition denied by unpublished per curiam opinion.


ARGUED: Fatai A. Suleman, AMITY, KUM & SULEMAN, PA, Greenbelt,
Maryland, for Petitioner. Robert Michael Stalzer, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.     ON
BRIEF: Stuart F. Delery, Acting Assistant Attorney General,
Civil Division, Thomas B. Fatouros, Senior Litigation Counsel,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Petitioner     Mobolaji       Olufunmilayo          Aoko       entered     the   United

States in 1990 on a tourist visa. Aoko is a Nigerian citizen,

but her 1991 application for Temporary Protected Status (“TPS”)

represented     that       she     was     Liberian.           She    argued       that     the

misrepresentation was the work of an unscrupulous immigration

practitioner,       and    she     did    not       learn      of    it    until    her     TPS

interview (in which she admitted she was Nigerian). The Board of

Immigration Appeals (the “BIA”) rejected her explanation for the

falsehood     and    held        that    she        willfully        misrepresented         her

citizenship and did not timely recant the misrepresentation. The

BIA   therefore      concluded          that       she   is    inadmissible         under     §

212(a)(6)(C)(i)      of     the    Immigration           and    Nationality        Act    (the

“INA”), and thus ineligible to adjust her status to that of

lawful   permanent        resident       (“LPR”).        We    hold       that   substantial

evidence supports the Board’s findings and conclusions, and that

we lack jurisdiction to hear Aoko’s challenge to the denial of

her application for a waiver of inadmissibility. Accordingly, we

are constrained to deny Aoko’s petition for review.

                                               I.

                                               A.

      This case has a long and complicated procedural history.

Because that history is central to the issues on appeal, we set

it out in some detail.

                                               2
      Aoko, a native and citizen of Nigeria, entered the United

States in November 1990 as a nonimmigrant visitor for pleasure.

Though authorized to stay only until May 15, 1991, she remained

in the country past that date. Under disputed circumstances,

Aoko applied for TPS and employment authorization in October

1991 based on the false representation that she was Liberian.

After she acknowledged in her December 1991 TPS interview that

she   was   Nigerian,     the    Immigration   and    Naturalization    Service

(the “INS”) served her with an Order to Show Cause. She then

applied for asylum and withholding of removal based on religious

persecution, i.e., by Muslims against Christians.

      At the June 1993 asylum hearing, Aoko testified as follows. 1

In October 1991, a friend introduced her to a man in New York

who said he was a lawyer. That man -- “Mr. Atitebi” -- told Aoko

that “he would be able to change [her] status and get [her a]

green     card.”   J.A.   489,    490.   Atitebi     asked   for   $1,800   cash,

though Aoko eventually paid only $1,500. Atitebi did not explain

the basis on which he would get Aoko a green card; rather, he

merely “asked for [her] name and [her] age and he asked [her] to




      1
       All hearings were conducted in English, without the aid of
an interpreter in the Yoruba language; though an interpreter was
offered, Aoko declined, stating, “I speak English fine.” J.A.
437.



                                         3
sign some papers.” J.A. 493. On cross-examination, she testified

about the TPS application as follows:

          Q.   Did you read that form when you signed it ma’am?
          A.   I did not read it.
          Q.   But you signed it - -
          A.   I signed it.

J.A. 521.

          Aoko next heard from Atitebi in the first week of December

1991, when he sent a letter telling her to come to New York for

an immigration interview later that month. She did so, picking

up    a    packet       of   information       from    Atitebi’s       sister    the   night

before the interview. Aoko opened the packet and was confused by

the       enclosed      documents’          references    to    Liberia.    Among      these

documents         was    a    “crib     sheet”       containing    answers       to    basic

questions about Liberia. J.A. 1217.

          Aoko    attended      the    interview       later    that    month,    bringing

along the packet; it was this interview that brought her to

INS’s          attention.     At      the     beginning    of    the     interview,      the

interviewer told Aoko “to tell [him] the truth about [her]self.”

J.A.      495.     At    that      point,      she    understood    that    Atitebi      had

represented to INS that Aoko was Liberian. Aoko described the

subsequent conversation as follows:

          I told him I am a Nigerian. I came in November 1990.
          He said he knew that a lot of people have been, been
          outside trying to deceive you that they can get green
          card for you. He knew they already took money from me
          to help me with this green card. So when I told him
          that was exactly what happened. That a man told me he

                                                 4
     would be able to help me to get a green card and he
     took some money from me and asked me to show up for
     the interview. I told him the truth.

J.A. 496.

     In an oral decision on June 23, 1993, the Immigration Judge

(the “IJ”) denied the applications for asylum and withholding of

removal, finding that Aoko was “not a credible witness.” J.A.

1104. 2 Aoko appealed, and the BIA affirmed on November 25, 1998.

She did not seek judicial review.

     Aoko then retained another attorney, and in 2002 filed a

motion to reopen based primarily on the existence of her two

young children, born in 1995 and 1998, and the fact that one of

them had severe asthma. On May 22, 2003, the BIA denied the

motion to reopen as untimely, as it “would have been due on or

before February 23, 1999.” J.A. 1020.

     Aoko then retained new counsel, and in August 2005 filed a

motion to remand based on the allegedly ineffective assistance

of two of her previous attorneys (both retained subsequent to

Atitebi). Aoko’s affidavit attached to the motion explained that

on November 7, 1997, the first attorney received an approval


     2
       The IJ pointed to instances where Aoko changed her story.
Aoko first claimed that she had been raped after she was
detained following a religious demonstration, but then retracted
that statement. Additionally, she testified that she had been
beaten so badly that she was hospitalized for two weeks, though
this fact was omitted from her written asylum application.



                                5
notice for an immigrant worker petition that was filed on Aoko’s

behalf by her employer (Aoko had become a registered nurse while

in the United States), but failed to file the appropriate motion

with   the    BIA.     Rather,       Aoko   asserted       that     the    first    attorney

incompetently filed an application for adjustment of status with

the INS, which the INS denied based on lack of jurisdiction.

Aoko also asserted that the first attorney failed to notify Aoko

of the BIA’s 1998 dismissal of her appeal, and she did not

become      aware    of    that   dismissal         until     around       May   10,     2000.

Regarding the second attorney, Aoko asserted that she retained

him around June 30, 2000, but he did not file the proper motion

to   reopen    with       the   BIA    until       December    30,     2002.     Aoko    also

asserted that the second attorney failed to support the motion

with   the    approved      immigrant        petition.       Finally,       Aoko    asserted

that   the    second      attorney      failed      to     inform    her    of     the   BIA’s

denial of the untimely motion.

       On    October      27,   2005,       the    BIA     reopened       proceedings     sua

sponte (as      a    motion     to    reopen       would    have    been    time-barred),

finding that Aoko “suffered prejudice as a result of her former

counsels’ ineffective assistance.” J.A. 823. The BIA noted that

“it appears that [Aoko] is admissible to the United States for

permanent residence . . . .” J.A. 823. It thus remanded to the

IJ “solely for adjudication of her application for adjustment of

status.” J.A. 823.

                                               6
                                            B.

     A new IJ held a hearing on May 16, 2006. The attorney for

the government asserted that Aoko was “inadmissible for fraud or

willful     misrepresentation”            based       on     the     Liberia-based      TPS

application, and that a waiver of inadmissibility under INA §

212(i) 3   was   therefore     required            before    Aoko    could     adjust   her

status.     J.A.     541.      On        cross-examination,            Aoko     testified

inconsistently regarding the TPS application, first stating that

she “did not read it” before signing it, and then testifying as

follows:

     Q.    Are you   saying that you executed a document that
     was   blank?
     A.    No.
     Q.    Did you   read the document before you executed it?
     A.    I did.
     Q.    Did you   see that it said Liberia?
     A.    Yes.
     Q.    And you   executed it anyway?
     A.    I did.

J.A. 556.

     Nevertheless,       the        IJ     granted          Aoko’s     application      for

adjustment of status in an oral decision on May 16, 2006. The IJ

noted that the BIA’s 2005 decision stated that “it appears that

[Aoko]     is    admissible     to       the       United     States     for    permanent

     3
        Under   this   section,  a  noncitizen  may   obtain  a
discretionary waiver of inadmissibility due to fraud or willful
misrepresentation where the inadmissibility would result in
extreme hardship to a citizen or LPR spouse or parent of the
noncitizen. 8 U.S.C. § 1182(i)(1).



                                               7
residence,” and that the Department of Homeland Security (“DHS”)

“filed nothing with [the IJ] or the Board following the Board’s

decision calling into question her admissibility.” J.A. 424. The

IJ    then   “concluded         that     there         simply    [was]    not    a    sufficient

showing that [Aoko] engaged in a willful misrepresentation of a

material fact” such that she would be inadmissible under INA §

212(a)(6)(C)(i). J.A. 425.

       DHS    appealed         the     IJ’s       decision       on     June    14,    2006.     On

December     26,    2007,        the    BIA       issued    a     decision      remanding       for

further      proceedings.         The       BIA    first        noted    that    its     previous

reference      to       Aoko’s        apparent         admissibility           “was    merely     a

preliminary judgment made in the context of determining whether

she was prima facie eligible for relief; it was not the ‘law of

the    case’       or     an     otherwise          binding       determination          on     her

admissibility.”           J.A.       355.     Second,      the     BIA     relieved      DHS     of

affirmatively           charging       Aoko    with      deportability,          finding       that

because      DHS    had    established            her     deportability         by    clear     and

convincing evidence, the burden had shifted to Aoko to offer

evidence that would support an application for relief. Third,

the    BIA     stated          that    the        IJ’s     determination          that       Aoko’s

misrepresentation was not willful was “not supported by any of

the    important         subsidiary           factual       determinations            that     must

necessarily underlie such a conclusion,” such as whether Aoko

“had knowledge of the falsity of the information contained in

                                                   8
her TPS application.” Id. Fourth, the BIA acknowledged Aoko’s

argument that even if she misrepresented her nationality when

applying     for    TPS,   she    timely    recanted    the   misrepresentation.

J.A. 356. However, it determined that BIA decisions “have not

applied any such timely recantation exception to inadmissibility

determinations under 212(a)(6)(C)(i) of the Act,” and thus the

parties and the IJ were “free to explore whether it would be

appropriate to expand the timely recantation principle to the

inadmissibility context . . . .” Id.

      After hearing arguments from the parties on December 15,

2008, the IJ delivered another oral decision. The IJ gave Aoko’s

1993 testimony “somewhat less weight” because at that time she

was represented by counsel later shown to be ineffective. J.A.

316. Nevertheless, the IJ found that (1) Aoko “did admit to

having knowledge that [the TPS application] misrepresented her

citizenship,” and thus that the misrepresentation was willful;

and   (2)    Aoko    “ha[d]      not   demonstrated     sufficiently      that    she

timely   withdrew     the     misrepresentation,”       which,    the   IJ    noted,

would    have      been    “as    soon     as    she   got    knowledge      of   the

misrepresentation,” taking “steps to correct” it. J.A. 317-18.

Accordingly, the IJ indicated that Aoko would have to seek a

waiver      of   inadmissibility         under   INA   § 212(i)    in     order   to

continue to pursue adjustment of status.



                                           9
       Aoko applied for that waiver on May 13, 2009. In a hearing

on the matter on June 30, 2009, Aoko and Aoko’s LPR mother

testified that Aoko’s mother would suffer extreme hardship if

Aoko were to be deported. The testimony focused on (1) Aoko’s

two    young    children,    one    of   whom     has     severe     asthma,      and   the

prospect of Aoko’s mother having to take care of them without

Aoko; (2) Aoko’s mother’s high blood pressure and diabetes; and

(3) the financial hardship that Aoko’s mother would face were

Aoko -- the family’s only breadwinner -- deported. Aoko’s mother

also testified that she traveled to Nigeria for four to six

months every two years.

       The IJ issued a written decision and order on August 9,

2010,    denying        Aoko’s    waiver     application           and     granting     her

voluntary       departure    but    ordering        her       removed      if    voluntary

departure      conditions    were     not    met.      The    IJ   found    that    though

“[t]here is no doubt that [Aoko’s] mother would face significant

hardship” were Aoko deported, “in particular from loss of income

and companionship,” Aoko did not “establish that her LPR mother

would suffer extreme hardship as that term has been defined in

the governing case law.” J.A. 80. Regarding health, the IJ noted

that    though     Aoko     “was    given        the    opportunity         to     provide

additional documentary evidence” regarding her mother’s medical

conditions,      “no     additional      evidence       was    provided.”        J.A.   80.

Further,       Aoko’s    mother    had     “apparently         managed      to   stay    in

                                            10
Nigeria       for    extended          periods       of     time          without      significant

difficulties        in    terms    of     her    health         or    otherwise.”         J.A.   80.

Though the IJ noted that Aoko’s “sons would face significant

hardship”      were      Aoko    removed,       any       hardship         to   them     could   not

constitute a basis for the waiver. J.A. 80. Regarding economic

hardship, which the IJ found was “the main factor in the case,”

the IJ found that it “was not a sufficient basis for a finding

of     extreme      hardship       in     the    absence             of     other      significant

equities.” J.A. 81.

       Aoko appealed, challenging the IJ’s conclusions regarding

(1)     her     knowledge         of     the     misrepresentation                  in    the    TPS

application;           (2)      whether        she        had        timely      recanted        any

misrepresentation; and (3) whether she had established that her

LPR mother would face extreme hardship were Aoko deported. On

May 2, 2012, the BIA issued a decision affirming each of the

IJ’s      conclusions.            Regarding           Aoko’s           knowledge          of     the

misrepresentation, the BIA held that the IJ did not clearly err

because       “[t]he     record        reveal[ed]         equivocal         accounts      of     what

occurred.” J.A. 4. Regarding Aoko’s potential recanting of the

misrepresentation, the BIA noted that even if it “were to find

that the timely recantation exception applies in this context,”

there was “no indication” that Aoko “made any efforts to correct

or withdraw the information provided in her application before

the interview,” and thus any recantation was not timely. J.A. 4.

                                                11
Regarding    the    waiver    application,    the     BIA    “considered            the

hardship factors” and found that the IJ did not err in denying

the application. J.A. 5. In particular, the BIA noted that Aoko

“ha[d] not established that her mother would not be eligible for

government aid, such as medicaid or medicare” or “other types of

assistance such as food stamps or whether she is physically able

to   find   and    maintain   employment.”    J.A.    5.    Finally,         the    BIA

ordered Aoko removed because she had failed to post a voluntary

departure bond. J.A. 5.

      Aoko timely petitioned for review.

                                       II.

                                       A.

      Where, as here, the BIA affirms and supplements an IJ’s

order, “the factual findings and reasoning contained in both

decisions are subject to judicial review.” Niang v. Gonzales,

492 F.3d 505, 511 n.8 (4th Cir. 2007). “[A] decision that an

alien is not eligible for admission to the United States is

conclusive    unless    manifestly      contrary     to    law.”       8   U.S.C.    §

1252(b)(4)(C). “We review the BIA’s administrative findings of

fact under the substantial evidence rule,” Haoua v. Gonzales,

472 F.3d 227, 231 (4th Cir. 2007), and are obliged to treat them

as   “conclusive     unless     any    reasonable    adjudicator           would     be

compelled     to     conclude     to    the   contrary,”           8       U.S.C.    §

1252(b)(4)(B). “We also defer to credibility findings that are

                                       12
supported by substantial evidence.” Camara v. Ashcroft, 378 F.3d

361, 367 (4th Cir. 2004). “Though broad, this deference is not

absolute,”    id.,   as   an   IJ’s   adverse    credibility          determination

must be supported by “a specific, cogent reason,” id. (quoting

Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)).

                                      B.

      Here, an initial question surrounds the applicable burden

of proof. The government has the initial “burden of establishing

by   clear   and   convincing    evidence   that       .   .   .   the    alien   is

deportable.” 8 U.S.C. § 1229a(c)(3)(A). At the relief stage,

however, the burden shifts to the noncitizen. 8 C.F.R. § 1240.8

sets out the applicable burdens of proof. Subsection (d), which

covers relief from removal, provides as follows:

      The respondent shall have the burden of establishing
      that he or she is eligible for any requested benefit
      or privilege and that it should be granted in the
      exercise of discretion. If the evidence indicates that
      one or more of the grounds for mandatory denial of the
      application for relief may apply, the alien shall have
      the burden of proving by a preponderance of the
      evidence that such grounds do not apply.

8 C.F.R. § 1240.8(d). See also 8 U.S.C. § 1229a(c)(4)(A) (“An

alien applying for relief or protection from removal has the

burden of proof to establish that the alien [ ] satisfies the

applicable eligibility requirements.”).

      Aoko    conceded    deportability.        When   her      immigrant-worker

petition     was   approved,    she    sought     relief       from    deportation


                                      13
through    adjustment         of    status.        To    be   eligible        to   adjust     her

status to that of LPR, Aoko must be “admissible to the United

States for permanent residence . . . .” 8 U.S.C. § 1255(a).

     INA § 212 sets out provisions relating to “inadmissible

aliens.” 8 U.S.C. § 1182. Under INA § 212(a)(6)(C)(i), “[a]ny

alien    who,     by    fraud      or   willfully         misrepresenting          a    material

fact,     seeks    to      procure      (or    has       sought     to    procure        or   has

procured) a visa, other documentation, or admission into the

United States or other benefit provided under this chapter is

inadmissible.”         8   U.S.C.       §   1182(a)(6)(C)(i).            It   is   undisputed

that citizenship is a “material fact,” and that TPS is an “other

benefit”; the disputed question is whether Aoko’s representation

of Liberian citizenship was willful.

     In short, because the evidence indicated that a mandatory

ground for the denial of Aoko’s adjustment-of-status application

(i.e., willful misrepresentation of a material fact to obtain an

immigration benefit) may apply, Aoko had the burden of proving

by   a     preponderance           that       it        did   not     (i.e.,           that   any

misrepresentation was not willful).

                                              C.

     We    next    proceed         to   examine         whether     substantial         evidence

supports the conclusion that Aoko willfully misrepresented her

citizenship       in    the     1991    TPS    application,          thus     rendering       her

inadmissible under INA § 212(a)(6)(C)(i). We hold that it does.

                                              14
       The   evidence         bearing    on     Aoko’s        knowledge     of     her

misrepresented citizenship consisted of (1) the TPS application

itself, which contained her signature as well as a certification

that the contents of the application were true and correct; (2)

Aoko’s   1993    testimony      from    her   asylum    hearing,      in   which   she

testified    that     she   did   not    read   the     TPS   application     before

signing it; and (3) Aoko’s inconsistent testimony in her 2006

adjustment-of-status hearing, in which she first stated that she

did not read the application, but then testified that she did

read it, saw that it said Liberia, but executed it anyway.

       Because the evidence was equivocal as to whether Aoko read

the TPS application at the time she signed it (and thus whether

she had knowledge of its falsity at that time), it supports the

IJ’s   finding    and   the    BIA’s    affirmation      of    that   finding.     The

evidence in favor of Aoko’s position is simply not so strong

that “any reasonable adjudicator would be compelled to conclude”

that the IJ and the BIA erred in reaching a contrary conclusion.

8 U.S.C. § 1252(b)(4)(B). Aoko’s arguments to the contrary fail

to recognize the deferential standard of review with which we

are obliged to treat the IJ’s findings of fact and the BIA’s

affirmation      of   those    findings;      indeed,    her    argument     heading

asserts only that a “[p]reponderance” of evidence shows that she

lacked knowledge of the misrepresentation. Aoko Br. 13.



                                         15
        We   thus    hold   that      substantial       evidence        supports    the

conclusion that Aoko willfully misrepresented her citizenship.

                                          D.

       We next examine whether substantial evidence supports the

conclusion          that    Aoko       did       not        timely      recant       the

misrepresentation.          Assuming         without         deciding      that     the

recantation principle applies to inadmissibility determinations,

we hold that substantial evidence supports the IJ’s and BIA’s

determinations that Aoko failed to timely recant.

       Neither of Aoko’s two main arguments suffice to show that a

reasonable adjudicator would be compelled to conclude that the

IJ and BIA erred in this regard. First, Aoko argues that the

only evidence in the record concerning the recantation is her

1993 testimony, and that testimony supports the view that she

recanted     immediately       upon    learning    of       the   misrepresentation.

But, as the IJ noted, “there were some credibility issues with

the hearing in 1993,” and “[w]e do not have complete information

about exactly what was said at the TPS interview and when . . .

.” J.A. 317. In other words, the IJ took account of the previous

IJ’s    adverse     credibility       finding,    and   decided      not   to     credit

Aoko’s testimony regarding any recantation. We must “defer to

credibility findings that are supported by substantial evidence”

where    those      findings    are    supported       by    “a   specific,       cogent

reason.” Camara, 378 F.3d at 367 (4th Cir. 2004). The 1993 IJ

                                          16
adequately     explained       that   the     reason   for     his    credibility

determination      stemmed     from   “the    discrepancy     between     [Aoko’s]

testimony and the glaring absence of . . . facts [concerning her

asserted beating and hospitalization] in her application,” as

well as the fact that she “claimed that first she was raped and

then changed her testimony that, no, she wasn’t raped, she was

only threatened to be raped.” J.A. 1104. This is a specific,

cogent reason, and supports the IJ’s determination that because

of the credibility issues of the 1993 testimony, Aoko failed to

“demonstrate[]       sufficiently      that     she    timely     withdrew     the

misrepresentation.” J.A. 318.

      Second, Aoko argues that the lack of markings on the TPS

application show that it was “never adjudicated on the merits,”

and thus that Aoko “withdrew the application before a decision

was made” on it. Aoko Br. 20. But Aoko must show more than just

a retraction before the TPS application was adjudicated on the

merits. See Matter of Namio, 14 I. & N. Dec. 412, 414 (BIA 1973)

(“[R]ecantation must be voluntary and without delay.”). As the

IJ   noted,   a    timely   withdrawal      would   have   come   “very    shortly

after she had knowledge of the misrepresentation . . . .” J.A.

318. And because the evidence was equivocal as to when Aoko knew

of the misrepresentation in the TPS application, it was also

equivocal     as   to   when   a   timely    retraction      should   have   taken

place.

                                        17
     In sum, substantial evidence supports the conclusion that

Aoko failed to timely recant.

                                       III.

                                        A.

     Aoko    next    argues   that     the   BIA   committed    legal     error    in

concluding    that    she   failed     to    establish   that   her   LPR   mother

would suffer extreme hardship were Aoko to be removed, and thus

that Aoko was ineligible for a waiver under INA § 212(i). We

hold that we lack jurisdiction to examine this issue.

     Under INA § 212(i)(1), a noncitizen inadmissible for fraud

or material misrepresentation may seek a waiver based on extreme

hardship to an LPR or U.S. citizen spouse or parent. 8 U.S.C. §

1182(i)(1). INA § 212(i)(2) provides that “[n]o court shall have

jurisdiction to review a decision . . . regarding a waiver under

paragraph    (1).”    8   U.S.C.   §   1182(i)(2).       See   also   8   U.S.C.    §

1252(a)(2)(B) (“[N]o court shall have jurisdiction to review [ ]

any judgment regarding the granting of relief under section . .

. 1182(i) . . . .”). However, the REAL ID Act of 2005

     added a new subsection (D) to the judicial review
     provisions in the [INA]. Subsection (D) states:
     “Nothing in subparagraph (B) . . . which limits or
     eliminates judicial review, shall be construed as
     precluding    review   of   constitutional  claims  or
     questions of law raised upon a petition for review
     filed with an appropriate court of appeals in
     accordance    with    this   section.”   8   U.S.C.  §
     1252(a)(2)(D). Subsection (B)’s jurisdiction-stripping
     default   remained   unchanged,   but  was revised  to
     indicate that courts lacked jurisdiction “except as

                                        18
       provided in subparagraph (D).” Id. § 1252(a)(2)(B). In
       effect, therefore, the REAL ID Act confers upon courts
       of appeal a narrowly circumscribed jurisdiction to
       resolve constitutional claims or questions of law
       raised by aliens seeking discretionary relief.

Higuit v. Gonzales, 433 F.3d 417, 419 (4th Cir. 2006).

       Regarding        the   relevant      factors           in   an    extreme-hardship

analysis, the BIA has stated that they

       include, but are not limited to, the following: [1]
       the presence of lawful permanent resident or United
       States citizen family ties to this country; [2] the
       qualifying relative’s family ties outside the United
       States; [3] the conditions in the country or countries
       to which the qualifying relative would relocate and
       the extent of the qualifying relative’s ties to such
       countries; [4] the financial impact of departure from
       this country; and, finally, [5] significant conditions
       of health, particularly when tied to an unavailability
       of suitable medical care in the country to which the
       qualifying relative would relocate.

In    Re    Cervantes-Gonzalez,        22   I.       &   N.    Dec.     560,   565-66   (BIA

1999).

                                            B.

       Aoko argues that the BIA’s denial of her § 212(i) waiver

application was “legally incorrect” because (1) the BIA failed

to consider all the hardship factors; and (2) the BIA applied

the higher standard of “extreme and unusual hardship,” rather

than the applicable standard of “extreme hardship.” Aoko Br. 21,

23. We disagree and hold that Aoko fails to raise a question of

law    as    to   the    denial   of     her     §       212(i)    waiver      application.

Accordingly, this Court lacks jurisdiction to examine it.


                                            19
     The    IJ’s    written     decision        was    thorough,           examining      (1)

Aoko’s mother’s family ties in this country; (2) her family ties

in Nigeria; (3) country conditions in Nigeria; (4) the financial

impact that Aoko’s deportation would have on her mother; (5)

Aoko’s     mother’s     health;     and    (6)        Aoko’s        children.       The    IJ

determined that “economic hardship [was] the main factor in this

case,” but concluded that the economic hardship that would face

Aoko’s     mother     was   insufficient        “in         the     absence       of    other

significant    equities.”       J.A.   80-81.         The    BIA        adopted   the     IJ’s

analysis, finding, in addition, that Aoko had not shown “that

her mother would not be eligible for government aid, such as

medicaid or medicare,” or whether she might be “eligible for

other types of assistance such as food stamps or whether she is

physically    able     to   find    and    maintain          employment.”          J.A.    5.

Neither the IJ nor the BIA used the term “extreme and unusual

hardship,”    and     neither     analyzed      whether           any    hardship      Aoko’s

mother would face would be unusual. Accordingly, all relevant

hardship factors were analyzed, and neither the IJ nor the BIA

applied a more stringent legal standard.

     Though Aoko frames her challenge as a legal one, it raises

no legal questions, and we thus lack jurisdiction to hear it.

                                          IV.

     For the foregoing reasons, Aoko’s petition for review is

                                                                                       DENIED.

                                          20